 

[DATE]

 

VBI VACCINES INC.

INCENTIVE STOCK OPTION AGREEMENT UNDER

THE INCENTIVE PLAN

 

This INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) is made between VBI
VACCINES INC. (the “Company”), a British Columbia corporation, and [NAME] (the
“Optionee”), pursuant to the Company’s Incentive Plan, as amended from time to
time (the “Plan”). Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan.

 

The Company and the Optionee agree as follows:

 

1.       Option Grant. The Company hereby grants to the Optionee, on the terms
and conditions of this Agreement and the Plan, the right and the option (the
“Option”) to purchase all or any of [TOTAL NO. OF SHARES GRANTED] Company Common
Shares (the “Grant Shares”) at a purchase price of [EXERCISE PRICE] per share,
which is not less than the Market Price of the Company’s Common Shares on the
Grant Date (as defined below) of such Option or, for an Option that is intended
to qualify as an Incentive Stock Option granted to a US Taxpayer that owns more
than 10% of the total combined voting power of all classes of the Company’s
stock (a “10% Holder”), the exercise price is 110% of the Market Price of the
Company’s Common Shares. The terms and conditions applicable to grants of
options of the Company’s Common Shares, as set forth in the Plan, are hereby
incorporated into and made part of this Agreement, including, without
restriction, Section 7.2 of the Plan.

 

2.       Time of Exercise of Option. The date of this Option is [DATE GRANTED]
(the “Grant Date”). Subject to the terms and conditions set forth herein and
until the Option expires or is terminated as provided in the Plan, the Option
may be exercised from time to time to purchase Grant Shares as follows: [VESTING
SCHEDULE]

 

3.       Expiration. The Option shall continue in effect until the earlier of
[DATE equal to the Grant Date plus 10 years] (which date, for an Option that is
intended to qualify as an Incentive Stock Option granted to a US Taxpayer, shall
not be more than 10 years from the Grant Date or, in the case of a 10% Holder,
the date shall be not more than five (5) years from the Grant Date), or, unless
earlier terminated as provided in the Plan:

 

  (a) if the Optionee’s Employment is terminated without Cause, the date that is
120 days after the Optionee’s date of Termination;         (b) if the Optionee’s
Employment is terminated with Cause, immediately;         (c) if the Optionee
resigns or, in the case of an Optionee that is a Service Provider, terminates
the Optionee’s contract of service, the date that is 90 days after the
Optionee’s date of the resignation or termination; or

 

  

 

 

  (d) if the Optionee’s Employment terminates is by reason of death or
Disability, the date that is 36 months after the Optionee’s date of death or
Disability Date, as the case may be;

 

provided, that any Option that is intended to be an Incentive Stock Option shall
expire not more than three (3) months from the date of the Optionee’s
termination for any reason other than death or disability (as defined in Section
22(e) of the United States Internal Revenue Code of 1986, as amended, and any
applicable United States Treasury Regulations and other binding regulatory
guidance thereunder (the “Code”)) or 12 months from the Optionee’s termination
due to death or disability (as defined in the Code).

 

4.       Options Granted to Service Providers. If the Optionee is a Service
Provider and is not a director of the Company or an Affiliate of the Company,
then:

 

  (a) the Company and the Optionee acknowledge and confirm their mutual
intention and understanding that the Options are hereby granted to the Optionee
(including without restriction an Optionee who is deemed to be a Service
Provider pursuant the second subparagraph (b) of the definition of Service
Provider in paragraph 1.3.33 of the Plan) in respect of the written contract
between the Company and the relevant Service Provider referred to in the first
subparagraph (b) of paragraph 1.3.33 of the Plan, and not in respect of, in the
course of, or by virtue of employment of any such Service Provider by the
Company or an Affiliate of the Company, and consequently:

 

  i. the Company is not required by any provision of the Income Tax Act (Canada)
or any similar legislation of any province or territory of Canada, to withhold
any amount in respect of this grant of Options, and the Optionee’s subsequent
exercise thereof, or remit any such amount to the Canada Revenue Agency or
similar authority of a province or territory of Canada for the account of the
Optionee; and         ii. the Optionee is not entitled to, and will not, claim a
deduction in respect of the Options pursuant to §110(1)(d) of the Income Tax Act
(Canada) or any successor provision or any similar provision in that statute or
any similar legislation of any province or territory of Canada; and

 

  

 

 

 

  (b) the Optionee, and, if the Optionee is an individual, any company that is
also a Service Provider because of such company’s relationship with the
Optionee, will jointly and severally promptly indemnify and save the Company
harmless from all liabilities and costs of every kind and description whatsoever
for tax, interest, or penalties assessed against the Company as a consequence of
the Company’s failure to withhold or remit any such amount, and all professional
costs incurred by the Company to deal with any such assessment, including
without restriction any objection to or appeal of any such assessment.

 

5.       Transferability. This Option may be transferred only in accordance with
Sections 7.11, 12.1 and 12.2 of the Plan.

 

[SIGNATURE PAGE FOLLOWS]

 

  

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  COMPANY:         VBI VACCINES INC.         By:              Name:   Title:    
    OPTIONEE:         [NAME]           (Signature of Optionee)

 

  

 

 

__________ __, 2017

 

VBI VACCINES INC.

NON-QUALIFIED STOCK OPTION AGREEMENT UNDER

THE INCENTIVE PLAN

 

This NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made between VBI
VACCINES INC. (the “Company”), a British Columbia corporation, and [NAME] (the
“Optionee”), pursuant to the Company’s Incentive Plan, as amended from time to
time (the “Plan”). Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan.

 

The Company and the Optionee agree as follows:

 

1.       Option Grant. The Company hereby grants to the Optionee, on the terms
and conditions of this Agreement and the Plan, the right and the option (the
“Option”) to purchase all or any of [TOTAL NO. OF SHARES GRANTED] Company Common
Shares (the “Grant Shares”) at a purchase price of [EXERCISE PRICE] per share,
which is not less than the Market Price of the Company’s Common Shares on the
Grant Date (as defined below) of such Option. The terms and conditions
applicable to grants of options of the Company’s Common Shares, as set forth in
the Plan, are hereby incorporated into and made part of this Agreement,
including, without restriction, Section 7.2 of the Plan.

 

2.       Time of Exercise of Option. The date of this Option is [DATE GRANTED]
(the “Grant Date”). Subject to the terms and conditions set forth herein and
until the Option expires or is terminated as provided in the Plan, the Option
may be exercised from time to time to purchase Grant Shares as follows: [VESTING
SCHEDULE]

 

3.       Expiration. The Option shall continue in effect until the earlier of
[DATE equal to the Grant Date plus 10 years], or, unless earlier terminated as
provided in the Plan:

 

  (a) if the Optionee’s Employment is terminated without Cause, the date that is
120 days after the Optionee’s date of Termination;         (b) if the Optionee’s
Employment is terminated with Cause, immediately;         (c) if the Optionee
resigns or, in the case of an Optionee that is a Service Provider, terminates
the Optionee’s contract of service, the date that is 90 days after the
Optionee’s date of the resignation or termination; or         (d) if the
Optionee’s Employment terminates is by reason of death or Disability, the date
that is 36 months after the Optionee’s date of death or Disability Date, as the
case may be.

 

  

 

 

4.       Options Granted to Service Providers. If the Optionee is a Service
Provider and is not a director of the Company or an Affiliate of the Company,
then:

 

  (a) the Company and the Optionee acknowledge and confirm their mutual
intention and understanding that the Options are hereby granted to the Optionee
(including without restriction an Optionee who is deemed to be a Service
Provider pursuant the second subparagraph (b) of the definition of Service
Provider in paragraph 1.3.33 of the Plan) in respect of the written contract
between the Company and the relevant Service Provider referred to in the first
subparagraph (b) of paragraph 1.3.33 of the Plan, and not in respect of, in the
course of, or by virtue of employment of any such Service Provider by the
Company or an Affiliate of the Company, and consequently:

 

  i. the Company is not required by any provision of the Income Tax Act (Canada)
or any similar legislation of any province or territory of Canada, to withhold
any amount in respect of this grant of Options, and the Optionee’s subsequent
exercise thereof, or remit any such amount to the Canada Revenue Agency or
similar authority of a province or territory of Canada for the account of the
Optionee; and         ii. the Optionee is not entitled to, and will not, claim a
deduction in respect of the Options pursuant to §110(1)(d) of the Income Tax Act
(Canada) or any successor provision or any similar provision in that statute or
any similar legislation of any province or territory of Canada; and

 

  (b) the Optionee, and, if the Optionee is an individual, any company that is
also a Service Provider because of such company’s relationship with the
Optionee, will jointly and severally promptly indemnify and save the Company
harmless from all liabilities and costs of every kind and description whatsoever
for tax, interest, or penalties assessed against the Company as a consequence of
the Company’s failure to withhold or remit any such amount, and all professional
costs incurred by the Company to deal with any such assessment, including
without restriction any objection to or appeal of any such assessment.

 

5.       Transferability. This Option may be transferred only in accordance with
Sections 7.11, 12.1 and 12.2 of the Plan.

 

[SIGNATURE PAGE FOLLOWS]

 

  

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  COMPANY:         VBI VACCINES INC.       By:                Name:   Title:    
    OPTIONEE:         [NAME]           (Signature of Optionee)

 

  

 

 

SCIVAC THERAPEUTICS INC.

INCENTIVE PLAN

 

Restricted share unit AGREEMENT

FOR

________________________

 

1.       Award of Restricted Stock Units. VBI Vaccines Inc. (the “Corporation”)
hereby grants, as of __________, 2016 (the “Grant Date”), to ________________
(the “Recipient”), the right to receive, at the times specified in Section 2
hereof, __________________ shares of the common stock of the capital of the
Corporation (collectively the “RSUs”). The RSUs shall be subject to the terms,
provisions and restrictions set forth in this Agreement and the SciVac
Therapeutics Inc. Incentive Plan, as may be amended from time to time (the
“Plan”), which is incorporated herein for all purposes. As a condition to
entering into this Agreement, and to the issuance of any Shares (or any other
securities of the Corporation pursuant thereto), the Recipient agrees to be
bound by all of the terms and conditions herein and in the Plan. Unless
otherwise provided herein, terms used herein that are defined in the Plan and
not defined herein shall have the meanings attributable thereto in the Plan.

 

2.       Vesting of RSUs.

 

(a)         General Vesting. Except as provided in Sections 2(b) and 3 of this
Agreement, the RSUs shall vest in the following amounts and the following times
(the “Vesting Date”), provided that the Employment of the Recipient continues
through and each such Vesting Date:

 

Percentage of RSUs   Vesting Date       25%   On the first business day after
the date on which the Corporation shall have filed with the U.S. Securities and
Exchange Commission a Registration Statement on Form S-8 with respect to the
Corporation’s common shares deliverable upon vesting of the RSUs.       25%  
First anniversary of the Grant Date       25%   Second anniversary of the Grant
Date       25%   Third anniversary of the Grant Date

 

There shall be no proportionate or partial vesting of the RSUs in or during the
months, days or periods prior to each Vesting Date, and except as otherwise
provided in Sections 2(b) hereof, all vesting shall occur only on the applicable
Vesting Date provided the conditions set forth in this Section 2 are satisfied.
Any portion of the RSUs subject to this Agreement that have become vested
pursuant to this Section 2 shall be referred to hereinafter as the “Vested
RSUs”, and any portion that have not vested hereunder shall be referred to as
the “Non-Vested RSUs.”

 

(b)        Acceleration of Vesting Upon Change in Control. In the event that a
Change in Control of the Corporation occurs during the Recipient’s Employment or
if the Recipient’s employment is terminated by the Corporation without “Cause”
(as defined in Recipient’s employment agreement) within one (1) year of the date
of closing of such transaction, the Shares subject to the RSUs subject to this
Agreement shall become immediately vested as of the date of the Change in
Control (the “Change in Control Vesting Date”), unless either (i) the
Corporation is the surviving entity in the Change in Control and the RSUs
continue to be outstanding after the Change in Control on substantially the same
terms and conditions as were applicable immediately prior to the Change in
Control or (ii) the successor company or its parent company assumes or
substitutes for the RSUs, as determined in accordance with Section 5.3 of the
Plan.

 

  

 

 

3.       Treatment of RSUs Upon Termination of Employment. If the Recipient’s
Employment is terminated for any reason prior to the earlier of (a) Vesting Date
or (b) Change in Control Vesting Date, the Non-Vested RSUs granted hereunder
shall be treated in accordance with the terms and provisions set forth in
Section 16 of the Plan. The Board shall have the power and authority to enforce
on behalf of the Corporation any rights of the Corporation may have with respect
to the RSUs under this Agreement in the event of the termination of the
Recipient’s Employment.

 

4.       Settlement of the RSUs. The Corporation shall deliver to the Recipient
the number of Shares corresponding to the Vested RSUs as soon as practicable on
or after the Vesting Date or Change in Control Vesting Date, whichever
applicable, but in no event later than the 15th day of the third month following
the last day of the calendar year in which the Vesting Date or Change in Control
Vesting Date, whichever applicable, occurs.

 

5.       Rights with Respect to RSUs.

 

(a)       No Rights as Shareholder Until Delivery. Except as otherwise provided
in this Section 5, the Recipient shall not have any rights, benefits or
entitlements with respect to the Shares corresponding to the RSUs unless and
until those Shares are delivered to the Recipient except as may otherwise be
provided in the Plan. On or after delivery, the Recipient shall have, with
respect to the Shares delivered, all of the rights of a holder of Shares granted
pursuant to the articles of incorporation and other governing instruments of the
Corporation, or as otherwise available at law.

 

(b)       Adjustments to Shares. If at any time while this Agreement is in
effect and before any Shares have been delivered with respect to any RSUs, there
shall be any increase or decrease in the number of issued and outstanding Shares
of the Corporation through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
Shares, then and in that event, the Board shall make any adjustments it deems
fair and appropriate, in view of such change, in the number of Shares subject to
the RSUs then subject to this Agreement. If any such adjustment shall result in
a fractional Share, such fraction shall be disregarded.

 

(c)       No Restriction on Certain Transactions. Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding RSUs awarded hereunder, shall not affect in any manner the
right, power or authority of the Corporation to make, authorize or consummate:
(i) any or all adjustments, recapitalizations, reorganizations or other changes
in the Corporation’s capital structure or its business; (ii) any merger,
consolidation or similar transaction by or of the Corporation; (iii) any offer,
issue or sale by the Corporation of any capital stock of the Corporation,
including any equity or debt securities, or preferred or preference stock that
would rank prior to or on parity with the Shares represented by the RSUs and/or
that would include, have or possess other rights, benefits and/or preferences
superior to those that such Shares includes, has or possesses, or any warrants,
options or rights with respect to any of the foregoing; (iv) the dissolution or
liquidation of the Corporation; (v) any sale, transfer or assignment of all or
any part of the stock, assets or business of the Corporation; or (vi) any other
corporate transaction, act or proceeding (whether of a similar character or
otherwise).

 

  

 

 

6.       Transferability. The RSUs are not transferable unless and until the
Shares have been delivered to the Recipient in settlement of the RSUs in
accordance with this Agreement, otherwise than by will or under the applicable
laws of descent and distribution. The terms of this Agreement shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Recipient. Except as otherwise permitted pursuant to the first sentence of this
Section, any attempt to effect a Transfer of any RSUs prior to the date on which
the Shares have been delivered to the Recipient in settlement of the RSUs shall
be void ab initio. For purposes of this Agreement, “Transfer” shall mean any
sale, transfer, encumbrance, gift, donation, assignment, pledge, hypothecation,
or other disposition, whether similar or dissimilar to those previously
enumerated, whether voluntary or involuntary, and including, but not limited to,
any disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

 

7.       Tax Matters.

 

(a)       Withholding. As a condition to the Corporation’s obligations with
respect to the RSUs (including, without limitation, any obligation to deliver
any Shares) hereunder, if applicable, the Recipient shall make arrangements
satisfactory to the Corporation to pay to the Corporation any federal, state or
local taxes of any kind required to be withheld with respect to the delivery of
Shares corresponding to such RSUs. If the Recipient shall fail to make the tax
payments as are required, the Corporation shall, to the extent permitted by law,
have the right to deduct from any payment of any kind (including the withholding
of any Shares that otherwise would be delivered to Recipient under this
Agreement) otherwise due to the Recipient any federal, state or local taxes of
any kind required by law to be withheld with respect to such Shares.

 

(b)       Satisfaction of Withholding Requirements. If applicable, the Recipient
may satisfy the withholding requirements with respect to the RSUs pursuant to
the procedures and methods set forth in Section 7.2 of the Plan.

 

(c)       Recipient’s Responsibilities for Tax Consequences. The tax
consequences to the Recipient (including without limitation federal, state,
local and foreign income tax consequences) with respect to the RSUs (including
without limitation the grant, vesting and/or delivery thereof) are the sole
responsibility of the Recipient. The Recipient shall consult with his or her own
personal accountant(s) and/or tax advisor(s) regarding these matters and the
Recipient’s filing, withholding and payment (or tax liability) obligations.

 

8.       Amendment, Modification & Assignment. This Agreement may only be
modified or amended in a writing signed by the parties hereto. No promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, with
respect to the subject matter hereof, have been made by either party which are
not set forth expressly in this Agreement. Unless otherwise consented to in
writing by the Corporation, in its sole discretion, this Agreement (and
Recipient’s rights hereunder) may not be assigned, and the obligations of
Recipient hereunder may not be delegated, in whole or in part. The rights and
obligations created hereunder shall be binding on the Recipient and his heirs
and legal representatives and on the successors and assigns of the Corporation.

 

9.       Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

 

  

 

 

10.       Miscellaneous.

 

(a)       No Right to (Continued) Employment or Service. This Agreement and the
grant of RSUs hereunder shall not confer, or be construed to confer, upon the
Recipient any right to employment or service, or continued employment or
service, with the Corporation or any Affiliate.

 

(b)       No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Corporation or any Affiliate from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

 

(c)       Severability. If any term or provision of this Agreement is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of RSUs hereunder, such provision
shall be stricken as to such jurisdiction and the remainder of this Agreement
and the award hereunder shall remain in full force and effect).

 

(d)        No Trust or Fund Created. Neither this Agreement nor the grant of
RSUs hereunder shall create or be construed to create a trust or separate fund
of any kind or a fiduciary relationship between the Corporation or any Affiliate
and the Recipient or any other person. To the extent that the Recipient or any
other person acquires a right to receive payments from the Corporation or any
Affiliate pursuant to this Agreement, such right shall be no greater than the
right of any unsecured general creditor of the Corporation.

 

(e)       Law Governing. This Agreement and the Plan shall be governed by and
construed and enforced in accordance with the internal laws of the Province of
British Columbia, although with respect to US Taxpayers, the tax treatment of
the RSUs will be governed by the United Stated federal laws (and any applicable
state and local tax laws).

 

(f)       Interpretation. The Recipient accepts this award of RSUs subject to
all of the terms, provisions and restrictions of this Agreement and the Plan.
The undersigned Recipient hereby accepts as binding, conclusive and final all
decisions or interpretations of the Board upon any questions arising under this
Agreement or the Plan.

 

(g)       Headings. Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference. Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.

 

(h)       Notices. Any notice under this Agreement shall be in writing and shall
be deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Corporation, to the Corporation’s Secretary at 222 Third Street, Suite
2241, Cambridge, MA 02142, or if the Corporation should move its principal
office, to such principal office, and, in the case of the Recipient, to the
Recipient’s last permanent address as shown on the Corporation’s records,
subject to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.

 

(i)       Compliance with Section 409A

 

(i) General. It is the intention of both the Corporation and the Recipient that
the benefits and rights to which the Recipient could be entitled pursuant to
this Agreement either comply with or fall within an exception to Section 409A of
the Code and the Treasury Regulations and other guidance promulgated or issued
thereunder (“Section 409A”), to the extent that the requirements of Section 409A
are applicable thereto, and the provisions of this Agreement shall be construed
in a manner consistent with that intention.

 

  

 

 

(ii) No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Corporation does not make any representation to the Recipient
that the shares of RSUs awarded pursuant to this Agreement are exempt from, or
satisfy, the requirements of Section 409A, and the Corporation shall have no
liability or other obligation to indemnify or hold harmless the Recipient or any
Beneficiary for any tax, additional tax, interest or penalties that the
Recipient or any Beneficiary may incur in the event that any provision of this
Agreement, or any amendment or modification thereof or any other action taken
with respect thereto is deemed to violate any of the requirements of Section
409A.

     

(iii) No Acceleration of Payments. Neither the Corporation nor the Recipient,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

 

(j)         Non-Waiver of Breach. The waiver by any party hereto of the other
party’s prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

 

(k)         Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

 

(l)         Clawback of Benefits. The Corporation may (i) cause the cancellation
of the RSUs, (ii) require reimbursement of any benefit conferred under the RSUs
to the Recipient or Beneficiary, and (iii) effect any other right of recoupment
of equity or other compensation provided under the Plan or otherwise in
accordance with any Corporation policies that currently exist or that may from
time to time be adopted or modified in the future by the Corporation and/or
applicable law (each, a “Clawback Policy”). In addition, the Recipient may be
required to repay to the Corporation certain previously paid compensation,
whether provided under the Plan or an Award Agreement or otherwise, in
accordance with any Clawback Policy. By accepting this Award, the Recipient
agrees to be bound by any existing or future Clawback Policy adopted by the
Corporation, or any amendments that may from time to time be made to the
Clawback Policy in the future by the Corporation in its discretion (including
without limitation any Clawback Policy adopted or amended to comply with
applicable laws or stock exchange requirements) and further agrees that all of
the Recipient’s Award Agreements (and/or awards issued under the Prior Plan) may
be unilaterally amended by the Corporation, without the Recipient’s consent, to
the extent that the Corporation in its discretion determines to be necessary or
appropriate to comply with any Clawback Policy.

 

  

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
_______ day of __________, 201_.

 

  COMPANY:   VBI VACCINES INC.         By:               Name:   Title:

 

The Recipient acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Agreement in their
entirety, is familiar with and understands their terms and provisions, and
hereby accepts this RSU award subject to all of the terms and provisions of the
Plan and the Agreement. The Recipient further represents that he or she has had
an opportunity to obtain the advice of counsel prior to executing this
Agreement.

 

Dated:     RECIPIENT:            

 

  

 

 

ISRAELI ADDENDUM

 

VBI VACCINES INC.

 

Restricted share unit AGREEMENT UNDER

THE INCENTIVE PLAN

 

1. Purpose of the Addendum. This Israeli Addendum (“Israeli Addendum”) to the
Restricted Share Unit Agreement (the “Agreement”) shall form an integral part of
the Agreement, and shall apply only to Israeli Participants of the VBI VACCINES
INC. Amended Incentive Plan who are granted RSUs pursuant to the Israeli
Addendum thereto. The VBI VACCINES INC. Amended Incentive Plan and the Israeli
Addendum thereto shall be jointly referred hereunder as the “Plan”.       This
Israeli Addendum modifies the Agreement so that it shall comply with the
requirements of Section 102 and the Rules.       The Agreement and this Israeli
Addendum are complimentary to each other and shall be read and deemed as one.
Any requirements provided in this Israeli Addendum shall be in addition to the
requirements provided in the Agreement and the Plan. In the event of a conflict,
whether explicit or implied, between the provisions of the Plan or the Agreement
and this Israeli Addendum, the latter shall govern and prevail.    
2.Definitions. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meaning in this Israeli Addendum.    3.Grant of
RSUs.

 

  3.1. Subject to the terms and conditions set forth herein, in the Plan and in
the Agreement, and further subject to and conditioned upon the submission for
approval and qualification of the Plan and the Trustee pursuant to Section 102,
the Corporation shall issue to the Trustee (as defined below), for the benefit
of the Recipient named in the Agreement, the RSUs qualified as “Capital Gain
Grant Through a Trustee”, for the number of Shares set forth in the Agreement
(the “Shares”) and under the terms therein.         3.2. The Plan, as approved
by the Company for use by the Company, is intended to qualify as an Employee
Option Plan within the meaning of Section 102. The grant of the RSUs is made
pursuant and subject to: (a) Section 102 and any tax officer’s approval issued
pursuant thereto; and (b) the Trust Agreement (as defined below).         3.3.
In the event of a conflict between the Plan, the Agreement or this Israeli
Addendum and any provision of Section 102, any tax officer’s approval issued in
connection therewith, the Trust Agreement or any applicable law, the latter
shall govern and prevail.         3.4. The provisions in the Plan and the
Agreement relating specifically to the tax status of RSUs granted in the U.S
shall not apply to RSUs granted under this Israeli Addendum.

 

4.Issuance to Trustee and Lock-up Period.

 

  4.1. Issuance to Trustee. The Corporation appointed a trustee, in accordance
with the provisions of Section 102 (the “Trustee”) and has entered into a
written agreement, which sets forth the terms and conditions of the trust in
accordance with the provisions of Section 102 (the “Trust Agreement”) with the
Trustee. Under the conditions of Section 102, the RSUs and any Shares to be
delivered under the RSUs shall be issued to the Trustee and held in trust for
the benefit of Recipient for the Lock-up Period, or, if applicable, a shorter
period as approved by the tax authorities.

 

  

 

 

  4.2. Undertaking and Release. Recipient’s execution of this Israeli Addendum
shall be deemed as the Recipient’s undertaking to exempt the Trustee from any
liability in respect of any action or decision duly taken and bona fide executed
in relation with the Plan and any RSU, Share, Additional Right or other rights
received by the Recipient in connection therewith.         4.3. Lock-up Period.
In order for the tax benefits of Section 102 to apply, during the Lock-up
Period, neither the RSU nor the Shares delivered thereunder, as the case may be,
may be sold or transferred (other than through a transfer by will or by
operation of law), nor may they be the subject of an attachment or security
interest, and no power of attorney or transfer deed shall be given in respect
thereof prior to the payment of the tax liability.           The Corporation
shall provide the Trustee with a share certificate, representing the Shares, in
the name of the Trustee, for the benefit of Recipient, and the Trustee will hold
it until no sooner than the end of the Lock-up Period.         Notwithstanding
the above, in the event the Recipient shall elect to release the RSUs and/or the
Shares, as the case may be, prior to the expiration of the Lock-up Period, the
sanctions under Section 102 shall apply to and shall be borne solely by the
Recipient         4.4. End of Lock-up Period. Upon conclusion of the Lock-up
Period and subject to the provisions of the Plan, the Agreement and this Israeli
Addendum, the Trustee may release the RSUs and/or the Shares delivered
thereunder to Recipient only after (i) the receipt by the Trustee of an
acknowledgment from the Income Tax Authority that Recipient has paid any
applicable tax due pursuant to Section 102 and the Tax Ordinance, or (ii) the
Company or the Trustee withholds any applicable tax due pursuant to Section 102
and the Tax Ordinance.         4.5. Additional Rights. In the event of a
distribution of rights, including an issuance of bonus shares, in connection
with the RSUs and/or Shares delivered thereunder (the “Additional Rights”), all
such Additional Rights shall be deposited with and/or issued to the Trustee for
the benefit of the Recipient, and shall be held by the Trustee and treated in
accordance with the provisions of Section 102.         4.6. Notification to
Trustee. The Company will notify the Trustee of any delivery of Shares. If such
notification is delivered during the Lock-up Period, the Shares shall be issued
directly to the Trustee on behalf of the Recipient, and shall be held by the
Trustee in trust on behalf of the Recipient, unless the Recipient elects to
receive the Shares directly to his possession, pursuant to which the sanctions
under Section 102 shall apply and shall be borne solely by the Recipient. In the
event such notification is delivered after the conclusion of the Lock-up Period,
the Shares shall be transferred either to the Trustee or to Recipient directly,
at the election of Recipient; provided, however, that in the event the Recipient
elects to receive the Shares directly to his possession, the transfer thereof
shall be subject to the payment of the tax liability by the Recipient.        
4.7. Voting of Shares. Subject to the provisions of Section 102, so long as the
Trustee holds the Shares in trust for the benefit of the Recipient, the Trustee
shall not use the voting rights vested in such Shares, and shall not exercise
such rights in any way whatsoever. In the event the right to vote such Shares is
held by the Trustee pursuant to Section 102, then upon the delivery of any Share
the Trustee shall execute a voting proxy in such form as may be prescribed by
the Board, subject to the provisions of Section 102.

 

  

 

 

5.Tax Consequences.

 

  5.1. By accepting the grant of the RSUs, the Recipient acknowledges and agrees
that any and all taxes, fees and other liabilities (as may apply from time to
time) in connection with the grant and/or delivery and/or release of the RSUs
and the delivery and/or sale and/or release of Shares issued thereunder and/or
any other event or act of the Recipient, the Corporation, its Affiliates, the
Corporation’s Israeli resident subsidiary that engages the Recipient (if
applicable) or the Trustee, shall be borne solely by the Recipient, and
Recipient will be solely liable for all such taxes, fees and other liabilities.
The Corporation or its Israeli resident subsidiary that engages the Recipient
(if applicable) and/or the Trustee shall withhold taxes according to the
requirements under Section 102 and any applicable laws, rules, and regulations,
including withholding taxes at source. Furthermore, by executing this Agreement
the Recipient hereby agrees to indemnify the Corporation, its Israeli resident
subsidiary that engages the Recipient (if applicable) and the Trustee and hold
them harmless against and from any and all liability for any such tax or
interest or penalty thereon, including without limitation, liabilities relating
to the necessity to withhold, or to have withheld, any such tax from any payment
made to the Recipient.           Except as otherwise required by law, the
Corporation shall not be obligated to honor any RSU and/or the sale of any
Shares by or on behalf of an Recipient and may refuse to deliver Shares, until
all tax consequences (if any) arising therefrom are resolved in a manner
reasonably acceptable to the Corporation.         5.2. Legal and Tax
Consultation. The Recipient acknowledges that the Corporation has advised the
Recipient to consult an independent tax advisor with respect to legal and tax
consequences of the RSUs, and the Recipient has consulted with any legal or tax
advisors that the Recipient deems necessary. Recipient acknowledges that he is
not relying on the Corporation, any Affiliate thereof or the Trustee for any
legal or tax advice, and that the Corporation any Affiliate thereof and the
Trustee shall not be deemed to have provided any legal or tax advice to
Recipient with respect to the RSUs.

 

6.Recipient’s Representations Under Section 102; Indemnification. By accepting
the grant of the RSUs, the Recipient represents and confirms that: (i) Recipient
is familiar with the terms and provisions of Section 102, and in particular 102
(b)(3)- capital gain route and hereby accepts the RSUs granted hereunder subject
to all of the terms and provisions of Section 102 and the Trust Agreement and
any tax ruling which may be obtained by the Corporation, applying the provisions
of Section 102(b) of the Tax Ordinance to the Plan; (ii) Recipient wishes that
all issuances of RSUs and/or Shares under the Plan be deposited with the Trustee
and designate such deposit with the Trustee selected by the Corporation, who
shall hold such RSUs and/or Shares in accordance with the provisions of Section
102 of the Tax Ordinance; (iii) in the event any Additional Rights shall be
distributed with respect to the RSUs and/or the Shares, such Additional Rights
shall be deposited with the Trustee who shall be responsible for the withholding
of the applicable tax thereon and delivery of the same to the tax authorities,
and shall also be subject to the provisions of Section 102, including the
Lock-up Period; (iv) Recipient shall not sell nor transfer from the Trustee the
RSUs, Shares or any Additional Right distributed to him in connection therewith,
until the end of the Lock-up Period, except that if Recipient chooses to sell or
transfer from the Trustee the RSUs and/or Shares prior to the end of the Lock-Up
Period, Recipient shall reimburse the Corporation or any of its Affiliates upon
its first demand for any tax or any other, levy or expense that the Corporation
or, if applicable, its Affiliate, shall bear as a result of such sale or
withdrawal, including but not limited to, the employer portion of payment to
social security (“Bituach Leumi”) plus linkage and interest in accordance with
the law, and any such amount shall be deemed a debt of the Recipient to the
Corporation (or its Affiliate), which may be deducted or set off from any
amounts payable to the Recipient, and the RSUs and/or Shares will not be
released until such time as all taxes have been paid; (v) Recipient will notify
the Trustee in writing in the event that it wishes to remove the RSUs and/or
Shares from the possession of the Trustee. Prior to receiving the RSUs and/or
Shares from the Trustee, the Trustee will deduct tax at a rate applicable in
accordance with the Ordinance; (vi) the Trustee shall not be liable for any
action or omission taken on its part in connection with the Plan, this Agreement
and the Trust Agreement, provided that the Trustee acted reasonably and in good
faith; and (vii) Recipient shall be liable to indemnify the Trustee with respect
to any loss, damage or expense caused to the Trustee as a result of or in
consequence of performance of its duties as a Trustee, unless arising out of the
Trustee’s own fraud or bad faith.

 

  

 

 

7.Recipient hereby further acknowledges and agrees that: (i) the Plan and the
grant of the RSUs under the Plan is discretionary in nature and occasional, and
does not create any contractual or other right to receive future grants of RSUs
and/or Shares, or benefits in lieu of the RSUs even if RSUs and/or Shares have
been granted repeatedly in the past; (ii) Recipient’s participation in the Plan
is voluntary; (iii) the value of the RSUs and/or Shares is an extraordinary item
of compensation, which is outside the scope of Recipient’s employment agreement,
if any. The RSUs and/or Shares are not part of normal or expected compensation
or salary for any purpose, including, but not limited to, calculating any social
benefits, severance, end of service payments, bonuses, long-service awards,
pension or similar payments; (iv) the future value of the RSUs and/or Shares
granted under the Plan is unknown and cannot be predicted with certainty, and
the Corporation makes no express or implied promise about the financial gain or
loss to be achieved through participation in the Plan; (v) Recipient’s
engagement with the Corporation or any Affiliate of the Corporation may be
terminated at any time, with or without cause, by the Corporation or any
Affiliate of the Corporation and neither the Plan nor the grant of RSUs and/or
Shares shall obligate the Corporation or any Affiliate thereof to engage
Recipient for any particular length of time nor confer any right with respect to
continuing the Recipient’s status as an Employee.

 

8.Data Privacy

 

The Corporation will collect, process, use and deliver personal data of
Recipient for the purpose of executing and managing the Plan and the exercise of
your rights thereunder, as well as for any other aspect required in connection
with your employment with the Company.

 

By accepting the grant of RSUs and participating in the Plan, Recipient hereby
expressly: (i) authorizes the Corporation, any Affiliate thereof, the Trustee
and any agent of the Corporation administering the Plan or providing Plan
recordkeeping services, to disclose to the Corporation, to any Affiliate
thereof, to the Trustee or to any such agent such information and data as shall
be requested in order to facilitate the grant of RSUs and/or Shares and the
administration of the Plan; (ii) waives any data privacy rights he may have with
respect to such information; and (iii) authorizes the Corporation, any Affiliate
thereof, the Trustee and any such agent to store and transmit such information
in electronic form; and (iv) approves and consents, in any case, for the
transfer of information, its storage and usage outside of Israel and this for
the purposes listed above.

 

Please note that providing such data is not required under law and it is
subjected to your sole consideration. You are free to decide whether you want to
grant or deny your consent. If you decide to deny your consent then no further
action is required. Please understand, in this case the Corporation would not be
able to comply with the legal requirements associated with the participation in
the Plan, and as a consequence you will not be able to participate in the Plan.

 

Recipient acknowledges receipt of a copy of the VBI VACCINES INC. Amended
Incentive Plan and the Israeli Addendum thereto, the Restricted share unit
Agreement and the Trust Agreement and represents that he is familiar with the
terms and provisions thereof, and hereby accepts this grant of RSUs subject to
all of the terms and provisions thereof. Recipient has reviewed the Plan the
Agreement and this Israeli Addendum in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Israeli Addendum and fully
understands all provisions of the RSUs.

 

Recipient:   VBI VACCINES INC.         Signature   By         Print Name   Title
            Residence Address    

 

  

 

 